Title: From Thomas Jefferson to George Alexander Otis, 26 June 1823
From: Jefferson, Thomas
To: Otis, George Alexander


Dear Sir
Monto
June 26. 23.
I thank you for the copy of the History of painting which you have been so kind as to send me. it is an art to which I am much attached, and I shall read this history of it with pleasure. the approbn which I have expressed and never lose on oppty of expressing  of Botta’s history and of your transln of it is due to the work. it is due also to my countrymen to whom it is important to know it’s merit; and I find with pleasure that it is becoming known & much called for. it will certainly take place of all others, and nobody will be gratified by that more than my self. I salute you with great esteem & respect.Th:J